FILED
                            NOT FOR PUBLICATION                               MAR 01 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10218

               Plaintiff - Appellee,              D.C. No. 4:10-cr-02646-CKJ

  v.
                                                  MEMORANDUM *
JAIME LEMUS-MARINES, a.k.a. Jaime
Lemus, a.k.a. Jaime Lemus-Marilius,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jaime Lemus-Marines appeals from the 46-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Lemus-Marines contends that his sentence is procedurally unreasonable

because the district court did not specifically discuss his principal arguments in

favor of a shorter sentence. The record reflects that the district court adequately

considered and addressed Lemus-Marines’s arguments and the 18 U.S.C. § 3553(a)

sentencing factors. See Rita v. United States, 551 U.S. 338, 356-58 (2007).

Furthermore, in light of the totality of the circumstances and the section 3553(a)

sentencing factors, Lemus-Marines’s within-Guidelines sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    11-10218